FOR PUBLICATION

   UNITED STATES COURT OF APPEALS
        FOR THE NINTH CIRCUIT


 PEDRO ANTONIO VASQUEZ-BORJAS,                   No. 17-70867
                      Petitioner,
                                                  Agency No.
                     v.                          A028-889-216

 MERRICK B. GARLAND, Attorney
 General,                                          OPINION
                      Respondent.

          On Petition for Review of an Order of the
              Board of Immigration Appeals

          Argued and Submitted October 22, 2021
                   Pasadena, California

                          Filed June 6, 2022

  Before: Consuelo M. Callahan and Danielle J. Forrest,
 Circuit Judges, and Carol Bagley Amon, * District Judge.

                   Opinion by Judge Forrest




     *
       The Honorable Carol Bagley Amon, United States District Judge
for the Eastern District of New York, sitting by designation.
2                VASQUEZ-BORJAS V. GARLAND

                          SUMMARY **


                           Immigration

   Denying in part and dismissing in part Pedro Antonio
Vasquez-Borjas’s petition for review of a decision of the
Board of Immigration Appeals, the panel held that a forgery
under California Penal Code § 472 is a crime involving
moral turpitude.

    Vasquez-Borjas was convicted of forgery under Section
472 for possession of a counterfeit government seal—a
Social Security card that he knew was fake. The BIA
concluded that this conviction was a crime involving moral
turpitude that made him ineligible for cancellation of
removal. Vasquez-Borjas argued that intent to defraud is not
a required element under Section 472, and therefore, his
forgery conviction was not a categorical crime involving
moral turpitude. Specifically, Vasquez-Borjas argued that
Section 472 is organized into three clauses and that intent to
defraud is not an element of the so-called “possession”
clause under which he was convicted.

    Applying the categorical approach, the panel considered
the elements of Section 472 and concluded that California
law does not support Vasquez-Borjas’s reading of the
statute. The panel explained that it is reasonable to read the
statutory text as requiring that all the prohibited acts be done
“with the intent to defraud another,” and that no California
court has held that Section 472 has separate clauses or that
the intent-to-defraud element is limited to specific clauses or
    **
       This summary constitutes no part of the opinion of the court. It
has been prepared by court staff for the convenience of the reader.
               VASQUEZ-BORJAS V. GARLAND                      3

actions. The panel also explained that California caselaw
establishes that forgery requires intent to defraud and that
California’s pattern jury instructions confirm that
conclusion.

    The panel compared the elements of Section 472 to the
generic federal offense. The panel explained that the court’s
caselaw establishes that the generic federal definition of
forgery includes fraudulent intent and, therefore, it is a crime
involving moral turpitude. Because California requires
proof of intent to defraud for all Section 472 offenses, the
panel concluded that Section 472 is a categorical match with
the federal definition of forgery, and that the BIA did not err
in concluding that a Section 472 conviction is for a crime
involving moral turpitude.

    Vasquez-Borjas argued that, even if he was convicted of
a crime involving moral turpitude, he was eligible for
cancellation     of     removal       under       8     U.S.C.
§ 1182(a)(2)(A)(ii)—the petty-offense exception. Vasquez-
Borjas did not dispute that he failed to raise this issue in his
immigration proceedings, but made three arguments for why
it was exhausted.

    First, Vasquez-Borjas argued that the court could
address the issue because the BIA addressed it on the merits.
The panel rejected that contention, explaining that the BIA
merely noted that Vasquez-Borjas had not made any
argument related to the petty-offense exception and that it
appeared that the exception would not apply. Second,
Vasquez-Borjas argued that his case was like Abebe v.
Gonzales, 432 F.3d 1037 (9th Cir. 2005) (en banc), where
the court concluded that an issue raised to the IJ, but not to
the BIA, was exhausted because the BIA affirmed the IJ’s
entire decision under Matter of Burbano, 20 I. & N. Dec. 872
4             VASQUEZ-BORJAS V. GARLAND

(BIA 1994). The panel concluded that the cases were not
analogous, explaining that the IJ here did not address the
petty-offense exception, and the BIA indicated that it
considered only the IJ’s conclusion that Vasquez-Borjas was
ineligible for cancellation of removal due to his conviction.
Finally, Vasquez-Borjas contended that his argument to the
BIA that his conviction did not render him inadmissible was
sufficient to alert the BIA to the relevance of the petty
offense exception. The panel concluded that the record
belied that assertion, noting that the BIA did not read
Vasquez-Borjas’s brief as raising the exception and nothing
in the record demonstrated that the BIA’s observation was
incorrect.


                        COUNSEL

Nicholas Hodges (argued), Jones Day, San Diego,
California, for Petitioner.

Michael C. Heyse (argued), Acting Senior Litigation
Counsel; Dawn S. Conrad, Senior Litigation Counsel; Mary
Jane Candaux, Assistant Director; Brian M. Boynton, Acting
Assistant Attorney General; Office of Immigration
Litigation, Civil Division, United States Department of
Justice, Washington, D.C.; for Respondent.
              VASQUEZ-BORJAS V. GARLAND                     5

                         OPINION

FORREST, Circuit Judge:

    The Board of Immigration Appeals (BIA) denied
petitioner Pedro Antonio Vasquez-Borjas’s application for
cancellation of removal, concluding that his California
forgery conviction is a crime involving moral turpitude that
disqualifies him from relief. Vasquez-Borjas seeks review of
the BIA’s decision, arguing that his forgery conviction is not
a categorical crime involving moral turpitude because intent
to defraud is not a required element under California Penal
Code § 472 (Section 472). Alternatively, he argues that, even
if his conviction is a crime involving moral turpitude, he is
nonetheless eligible for cancellation of removal under
8 U.S.C. § 1182(a)(2)(A)(ii)(II)’s petty-offense exception.
Because we conclude that intent to defraud is a required
element of a Section 472 conviction and because Vasquez-
Borjas failed to exhaust his petty-offense-exception
argument, we deny in part and dismiss in part his petition for
relief.

                    I. BACKGROUND

    Vasquez-Borjas, a native and citizen of Honduras,
entered the United States unlawfully. He has a child who is
a United States citizen. After entering the United States,
Vasquez-Borjas was convicted of multiple crimes, including
forgery for knowingly possessing a counterfeit Social
Security card in violation of Section 472. He was sentenced
to 14 days in jail and two years’ probation for this offense.

    Over a decade after his California forgery conviction, the
government charged Vasquez-Borjas as removable under
8 U.S.C. § 1182(a)(6)(A)(i) as an alien present in the United
States unlawfully. Vasquez-Borjas conceded that he was
6               VASQUEZ-BORJAS V. GARLAND

removable and applied for cancellation of removal and
adjustment of status. He asserted that he was entitled to relief
because his teenage United States citizen child would suffer
hardship if he was removed.

    After a hearing, the Immigration Judge (IJ) denied
Vasquez-Borjas’s application for relief because his
California forgery conviction was a crime involving moral
turpitude that “bar[red] him from cancellation of removal.” 1
Vasquez-Borjas appealed to the BIA, arguing, among other
things, that the IJ erred in concluding that his forgery
conviction was categorically a crime involving moral
turpitude because Section 472 “is divisible and does not
necessarily involve ‘the intent to defraud another.’” The BIA
dismissed Vasquez-Borjas’s appeal. Relying on People v.
Castellanos, 110 Cal. App. 4th 1489 (2003), the BIA
concluded that Vasquez-Borjas was statutorily ineligible for
cancellation because his forgery conviction was
categorically a crime involving moral turpitude. In a
footnote, the BIA also stated that even though Vasquez-
Borjas had not argued the petty-offense exception, 8 U.S.C.
§ 1182(a)(2)(A)(ii), “it appear[ed] that the exception . . .
would not apply.”

               II. STANDARD OF REVIEW

    Where the BIA conducts an independent review of the
facts and law, we review only the BIA’s decision. Quijada-
Aguilar v. Lynch, 799 F.3d 1303, 1305 (9th Cir. 2015). We
review questions of law, like identification of the statutory



    1
      Vasquez-Borjas’s child was 20 years old at the time of the IJ’s
decision.
              VASQUEZ-BORJAS V. GARLAND                    7

elements of conviction, de novo. Barbosa v. Barr, 926 F.3d
1053, 1057 (9th Cir. 2019).

                    III. DISCUSSION

    An alien facing a lawful removal order may seek
cancellation of removal. 8 U.S.C. §§ 1229a(c)(4),
1229b(b)(1). However, the Immigration and Nationality Act
specifies several eligibility requirements for this relief.
Relevant here, cancellation of removal is unavailable to
someone who has been convicted of a crime involving moral
turpitude for which a term of one year or more of
imprisonment may be imposed. Id. § 1229b(b)(1)(C). But
there is an exception where the person has “committed only
one crime,” the maximum penalty for which did not exceed
one year, and the sentence imposed did not exceed six
months. Id. § 1182(a)(2)(A)(ii)(II). This is known as the
petty-offense exception. See Ortega-Lopez v. Barr, 978 F.3d
680, 692 n.11 (9th Cir. 2020). We address both whether
Vasquez-Borjas was convicted of a crime involving moral
turpitude and the petty-offense exception.

          A. Crime Involving Moral Turpitude

    In determining whether a state conviction is a crime
involving moral turpitude we follow the “three-step process”
outlined in Descamps v. United States, 570 U.S. 254 (2013).
Barbosa, 926 F.3d at 1057. First, we apply the categorical
approach by “identify[ing] the elements of the statute of
conviction” and then comparing those elements “to the
generic definition of a [crime involving moral turpitude] and
decide whether the conviction meets that definition.”
Barbosa, 926 F.3d at 1057 (quotation marks and citation
omitted). If this analysis “reveals that the elements of the
state crime are the same as or narrower than the elements of
the federal offense, then the state crime is a categorical
8              VASQUEZ-BORJAS V. GARLAND

match, and every conviction under that statute qualifies as [a
crime involving moral turpitude].” Id. (alterations in
original) (quotation marks and citation omitted). We review
the BIA’s construction of state and federal statutes de novo.
Id.

     If the state statute is overbroad, meaning it criminalizes
conduct that the federal statute does not, we proceed to step
two and analyze whether the state statute is divisible. Id. “If
the statute is indivisible, ‘our inquiry ends, because a
conviction under an indivisible, overbroad statute can never
serve as a predicate offense.’” Id. (quoting Almanza-Arenas
v. Lynch, 815 F.3d 469, 475 (9th Cir. 2016) (en banc)). But
if the state statute is divisible, we proceed to step three—the
modified categorial approach—and “examine certain
documents from the defendant’s record of conviction to
determine what elements of the divisible statute he was
convicted of violating.” Id. (citation omitted). Here, we
conclude at step one that Section 472 is a categorical match
to the federal definition of forgery, which is a crime
involving moral turpitude, and therefore we need not address
steps two and three.

1. Elements of Section 472

    Vasquez-Borjas was convicted of misdemeanor forgery
for possession of a counterfeit government seal—a Social
Security card that he knew was fake. Vasquez-Borjas’s
statute of conviction provides:

       Every person who, with intent to defraud
       another, forges, or counterfeits the seal of this
       State, the seal of any public officer authorized
       by law, the seal of any Court of record, or the
       seal of any corporation, or any other public
       seal authorized or recognized by the laws of
               VASQUEZ-BORJAS V. GARLAND                        9

        this State, or of any other State, Government,
        or country, or who falsely makes, forges, or
        counterfeits any impression purporting to be
        an impression of any such seal, or who has in
        his possession any such counterfeited seal or
        impression thereof, knowing it to be
        counterfeited, and willfully conceals the
        same, is guilty of forgery.

Cal. Penal Code § 472.

     The parties’ primary dispute is whether intent to defraud
is a required element of Section 472. Vasquez-Borjas argues
that this statute is organized into three clauses and intent to
defraud is an element only of the first clause, which he calls
the “seal clause.” He contends that the third clause that was
the basis for his conviction (termed the “possession clause”)
requires only the following elements: (1) possession of a
forged or counterfeit seal or impression; (2) knowledge that
it was counterfeit; and (3) willful concealment of the seal’s
counterfeit nature.

    California law does not support Vasquez-Borjas’s
reading of this statute. It is reasonable to read the statutory
text as requiring that all the prohibited acts be done “with the
intent to defraud another.” Cal. Penal Code § 472. And
significantly, no California court has held that Section 472
has separate clauses or that the intent-to-defraud element is
limited to specific clauses or actions listed in the statute. See,
e.g., Castellanos, 110 Cal. App. 4th at 1493; cf. Pereida v.
Wilkinson, 141 S. Ct. 754, 759 (2021) (listing the separate
clauses of Nebraska’s criminal impersonation statute).
Instead, California caselaw establishes that forgery “has
three elements: a writing or other subject of forgery, the false
making of the writing, and intent to defraud.” Castellanos,
10             VASQUEZ-BORJAS V. GARLAND

110 Cal. App. 4th at 1493 (quoting People v. Gaul-
Alexander, 32 Cal. App. 4th 735, 741 (1995)); see also
People v. Terrill, 133 Cal. 120, 125 (1901) (“Section[] . . .
472 provide[s] that every person who, with the intent to
defraud another, does certain acts therein enumerated is
guilty of forgery.”) (emphasis added); see also Miranda-
Romero v. Lynch, 797 F.3d 524, 526 (8th Cir. 2015) (“In
light of the California courts’ longstanding interpretation of
this statute, we hold that a conviction under § 472 always
includes the element of a specific intent to defraud and is
thus categorically a crime involving moral turpitude.”).

    Of particular relevance here, Castellanos made clear that
a Section 472 conviction based on possession requires proof
of intent to defraud. It established that fraudulent intent may
be established by proof that the defendant possessed a forged
or counterfeit seal or impression separate from whether the
defendant used the forged item to gain some benefit or
advantage. See Castellanos, 110 Cal. App. 4th at 1493.
Castellanos argued that because he did not present or furnish
his forged resident alien card “to obtain money or property
of value there [was] no substantial evidence he had the intent
to defraud.” Id. The California Court of Appeal disagreed,
noting that intent can be proven with circumstantial evidence
and that the defendant’s forged card could deceive an
employer into believing that he was lawfully authorized to
work in the United States. Id. at 1493–94. That is, it would
be reasonable for a factfinder to conclude that the defendant
possessed the forged card for the purpose of defrauding
someone into believing that it was valid. Thus, the
Castellanos court concluded that substantial evidence
established an intent to defraud even though the defendant
had not used the forged document to obtain money or
anything else of value. Id. at 1494.
              VASQUEZ-BORJAS V. GARLAND                    11

    California’s pattern jury instructions also confirm that
intent to defraud is a required element for any Section 472
offense. See Betansos v. Barr, 928 F.3d 1133, 1138 (9th Cir.
2019) (relying on pattern jury instructions to determine the
elements of a California crime). California Jury Instruction-
Criminal (CALJIC) No. 15.00 identifies intent to defraud as
a required element for forgery. CALJIC 15.00; see also
Castellanos, 110 Cal. App. 4th at 1493 (discussing CALJIC
15.00 in relation to forgery charge based on possession of a
counterfeit document). Vasquez-Borjas points to a different
set of pattern instructions—the Judicial Council of
California Criminal Jury Instructions (CALCRIM)—and
notes that they provide separate instructions for forgery and
possession of a forged document. That may be, but this does
not help Vasquez-Borjas’s argument because the specific
instruction for a Section 472 charge based on possession of
a forged document lists intent to defraud as a required
element and explains what constitutes intent to defraud.
CALCRIM No. 1926; see People v. Calistro, 12 Cal. App.
5th 387, 402 (2017) (“While the newer CALCRIM
instructions have been endorsed by the California Judicial
Council and are generally viewed as superior to the older
CALJIC instructions, the CALJIC instructions are not
necessarily defective or inadequate.”).

    Vasquez-Borjas argues that applying the intent-to-
defraud element to the so-called “possession clause” would
nullify the requirement that a person “willfully conceal[]”
the forged nature of the document possessed. Cal. Penal
Code § 472. According to Vasquez-Borjas, fraudulent intent
means an intent to gain an advantage at the expense of
another person but willful concealment does not require any
such intent. He argues, therefore, that applying an intent-to-
defraud element to a possession-based offense “nullifies the
legislature’s decision to use the word ‘willfully’” and
12               VASQUEZ-BORJAS V. GARLAND

“would make the word ‘willfully’ entirely superfluous.” His
argument is not persuasive.

     We “look[] to the state courts to determine the elements
of state law.” Rendon v. Holder, 764 F.3d 1077, 1088 n.13
(9th Cir. 2014). And as explained, California has determined
that intent to defraud is a required element for all Section
472 convictions. See Castellanos, 100 Cal. App. 4th
at 1493–94 (citing CALJIC 15.00); CALCRIM No. 1926. If
requiring both elements contradicted California’s legislative
intent, the California courts could have said so. 2 It is not our
role as a federal court to supplant California’s interpretation
of its own law.

    Vasquez-Borjas also argues that under the rule of the last
antecedent, we should not apply the phrase “intent to
defraud” beyond the immediately following so-called “seal
clause.” Under this rule, “a limiting clause or phrase . . .
should ordinarily be read as modifying only the noun or
phase that it immediately follows.” Lockhart v. United
States, 577 U.S. 347, 351 (2016) (quoting Barnhart v.
Thomas, 540 U.S. 20, 26 (2003)). Vasquez-Borjas asserts
that we should apply the phrase “intent to defraud” only to
the “who” in the “forges or counterfeits the seal” clause and
not to the subsequent “whos” referenced in the “makes,
forges, or counterfeits any impression” or possession

     2
       We note that Vasquez-Borjas’s proposed reading of Section 472 as
having three clauses, two of which do not require specific intent to
defraud, leads to the strange result that a person who counterfeits a
government seal must have the intent to defraud but a person who
“counterfeits any impression purporting to be an impression of any such
seal” does not. Cal. Penal Code § 472; see Davis v. Mich. Dep’t of
Treasury, 489 U.S. 803, 809 (1989) (“It is a fundamental canon of
statutory construction that the words of a statute must be read in their
context and with a view to their place in the overall statutory scheme.”).
              VASQUEZ-BORJAS V. GARLAND                    13

clauses. This contention is again foreclosed by California
caselaw and pattern jury instructions.

    In sum, Vasquez-Borjas concedes that “[a]n element of
a crime is a constituent part of the offense which must be
proved by the prosecution in every case to sustain a
conviction under a given statute.” California law establishes
that intent to defraud is an element of a Section 472 offense,
including a charge based on possession. Therefore, we
accept California’s construction of its own law and conclude
that intent to defraud is a necessary element of all
convictions under Section 472.

2. Comparison to Generic Federal Offense

    Having determined the elements of Vasquez-Borjas’s
California forgery conviction, we next compare those
elements to “the elements of the generic offense defined by
federal law.” Barbosa, 926 F.3d at 1057 (quoting Almanza-
Arenas, 815 F.3d at 475). While we review the BIA’s
construction of state and federal statutes de novo, its
“conclusion that a particular crime does or does not involve
moral turpitude is subject to different standards of review
depending on whether the BIA issues or relies on a published
decision in coming to its conclusion.” Nunez v. Holder,
594 F.3d 1124, 1129 (9th Cir. 2010); see also Marmolejo-
Campos v. Holder, 558 F.3d 903, 909 (9th Cir. 2009) (en
banc). Where, as here, the BIA’s decision was not published
and it did not rely on one of its own published decisions, we
afford Skidmore deference—that is, we defer “to [the BIA’s]
conclusion to the extent that it has the ‘power to persuade.’”
Barbosa, 926 F.3d at 1057–58 (quoting Nunez, 594 F.3d
at 1129).

   But ultimately we need not wrestle long with the BIA’s
conclusion that Vasquez-Borjas’s conviction was for a crime
14            VASQUEZ-BORJAS V. GARLAND

involving moral turpitude because this aspect of the
categorical approach is straightforward here. Our caselaw
establishes that the generic federal definition of forgery
includes fraudulent intent and, therefore, it is a crime
involving moral turpitude. See Vizcarra-Ayala v. Mukasey,
514 F.3d 870, 874 (9th Cir. 2008) (fraudulent intent is
element of federal generic definition of forgery); Robles-
Urrea v. Holder, 678 F.3d 702, 708 (9th Cir. 2012) (offenses
“involving fraud” are crimes involving moral turpitude).
Whereas California requires proof of intent to defraud for all
Section 472 offenses, Section 472 is a categorical match with
the federal definition of forgery, and the BIA did not err in
concluding that a conviction under Section 472 is for a crime
involving moral turpitude. See Barbosa, 926 F.3d at 1057.

    We are not persuaded by Vasquez-Borjas’s arguments
that Section 472 is broader than its federal counterpart. He
hypothesizes that Section 472 criminalizes mere possession
of counterfeit identification. To the extent he contends that
Section 472 criminalizes simple possession where the person
does not have the intent to defraud another person, he is
incorrect for the reasons we have already explained. And
whether or not California has a separate statute that
specifically criminalizes possession of a counterfeit
identification does not undermine the conclusion that
Section 472 is a categorical match to a crime involving moral
turpitude.

    Vasquez-Borjas’s reliance on our decision in Beltran-
Tirado v. INS is also misplaced. 213 F.3d 1179 (9th Cir.
2000). That case addressed whether a federal criminal statute
was a crime involving moral turpitude, and we have limited
our decision there to its context. See id. at 1183–85; Espino-
Castillo v. Holder, 770 F.3d 861, 865 (9th Cir. 2014)
(finding Beltran-Tirado inapplicable “because [its] holding
                 VASQUEZ-BORJAS V. GARLAND                          15

depended on the history of the specific statutory provision
involved in that case, and not a garden-variety state fraud
statute”). Beltran-Tirado was convicted under a federal
statute for making a false statement on an employment
verification form by using someone else’s Social Security
number. See id. at 1182. Based on a later amendment to the
federal statute addressing use of false Social Security cards
and numbers and the related legislative history, we
concluded that Beltran-Tirado’s “use of a false Social
Security number to further otherwise legal behavior is not a
crime of ‘moral turpitude.’” Id. at 1184. We have
subsequently described Beltran-Tirado as “at best [] an
isolated exception to the prevailing rule that a conviction for
a fraud offense is categorically a crime involving moral
turpitude.” Espino-Castillo, 770 F.3d at 865.

    The conduct at issue here and in Beltran-Tirado is
similar—both involved a false Social Security card. But the
statutes of conviction are different, and therefore Beltran-
Tirado has no bearing on Section 472’s alignment with the
federal definition of forgery. Cf. Espino-Castillo, 770 F.3d
at 865. In sum, we reject Vasquez-Borjas’s argument that the
BIA erred in concluding that his Section 472 conviction was
a crime involving moral turpitude that rendered him
ineligible for cancellation of removal. 3

               B. The Petty-Offense Exception

    Vasquez-Borjas argues that, even if he was convicted of
a crime involving moral turpitude, he remains eligible for

    3
      Because we conclude that Section 472 is a categorical match to its
federal counterpart, we do not address Vasquez-Borjas’s arguments
about divisibility or the modified categorical approach. See Almanza-
Arenas, 815 F.3d at 475.
16             VASQUEZ-BORJAS V. GARLAND

cancellation      of     removal      under        8     U.S.C.
§ 1182(a)(2)(A)(ii)—the petty-offense exception. Vasquez-
Borjas does not dispute that he failed to raise this issue in his
immigration proceedings, but he makes three arguments for
why it was nonetheless exhausted. We reject all three
arguments and conclude that we lack jurisdiction to consider
the merits of this exception.

    First, Vasquez-Borjas argues that we can properly
address the petty-offense exception because the BIA
addressed this provision on the merits. While Vasquez-
Borjas is correct that we “may review any issue addressed
on the merits by the BIA, regardless of whether the petitioner
raised it before the agency,” Parada v. Sessions, 902 F.3d
901, 914 (9th Cir. 2018), he is incorrect that the BIA
addressed the merits of this exception. The BIA merely
noted that Vasquez-Borjas had not made any argument
related to the petty-offense exception and that “it appear[ed]
that the exception . . . would not apply.” This equivocal and
summary rejection of an unraised issue does not constitute
an adjudication on the merits. See Vizcarra-Ayala, 514 F.3d
at 874.

    Second, Vasquez-Borjas argues that his case is like
Abebe v. Gonzales, 432 F.3d 1037, 1041 (9th Cir. 2005) (en
banc). Abebe addressed whether an argument considered by
the IJ but not raised to the BIA was properly exhausted. Id.
at 1040–41. We concluded that the issue was exhausted
because the BIA affirmed the IJ’s entire decision citing
Matter of Burbano, 20 I&N Dec. 872, 874 (BIA 1994), “to
signify that it had conducted an independent review of the
record and had exercised its own discretion in determining
that its conclusions were the same as those articulated by the
IJ.” Id. at 1040. Here, the IJ did not address the petty-offense
exception, and the BIA indicated that it considered only the
               VASQUEZ-BORJAS V. GARLAND                     17

IJ’s conclusion that Vasquez-Borjas was ineligible for
cancellation of removal due to his forgery conviction. These
cases are not analogous.

    Finally, Vasquez-Borjas contends that his argument
made to the BIA that his forgery conviction did not render
him inadmissible was sufficient to “alert the BIA to the
relevance of the petty offense exception.” The record belies
this assertion. The BIA did not read Vasquez-Borjas’s
briefing as raising the petty-offense exception; it stated that
“[Vasquez-Borjas] has not set forth any argument regarding
the applicability of the ‘petty offense’ exception to his case.”
Nothing in the record demonstrates that the BIA’s
observation was incorrect. Accordingly, we conclude that
Vasquez-Borjas did not administratively exhaust his
argument related to the petty-offense exception and,
therefore, we dismiss this aspect of his petition for review
because we lack jurisdiction to consider this issue. 8 U.S.C.
§ 1252(d)(1); Ruiz-Colmenares v. Garland, 25 F.4th 742,
748 (9th Cir. 2022).

   PETITION FOR REVIEW DENIED IN PART;
DISMISSED IN PART.